Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 6, 2011                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                            Marilyn Kelly
  141845-46                                                                                           Stephen J. Markman
                                                                                                      Diane M. Hathaway
                                                                                                          Mary Beth Kelly
  HEATHER SWANSON,                                                                                        Brian K. Zahra,
           Plaintiff-Appellant,                                                                                      Justices


  v                                                                SC: 141845-46
                                                                   COA: 275404; 278491
                                                                   St. Clair CC: 04-002438-NH
  PORT HURON HOSPITAL, a/k/a PORT
  HURON HOSPITAL MEDICAL GROUP,
           Defendant,
  and
  JEANNIE L. ROWE, D.O. and BLUEWATER
  OBSTETRICS AND GYNECOLOGY, P.C.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the September 28, 2010
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        CAVANAGH, MARILYN KELLY, and HATHAWAY, JJ., would grant leave to appeal.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 6, 2011                       _________________________________________
         d0330                                                                Clerk